                 Case 2:18-cv-01656-JCC Document 77 Filed 08/27/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    KELLY SHAFFSTALL, an individual,                   CASE NO. C18-1656-JCC
10                          Plaintiff,                   MINUTE ORDER
11               v.

12    OLD DOMINION FREIGHT LINE, INC., a
      Virginia corporation,
13
                            Defendant.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. On September 13, 2019, Defendant filed
18
     a motion to compel. (Dkt. No. 35.) The parties subsequently held a telephonic conference with
19
     the Court to discuss Defendant’s motion and other discovery issues. (See Dkt. No. 40 at 1.)
20
     Following the conference, the Court extended the discovery deadline to give the parties more
21
     time to complete discovery. (See id.) Defendant never renewed its motion to compel, and the
22
     issues raised in the motion appear to be resolved. Accordingly, the Court DENIES Defendant’s
23
     motion to compel as moot (Dkt. No. 35).
24
            //
25
            //
26


     MINUTE ORDER
     C18-1656-JCC
     PAGE - 1
            Case 2:18-cv-01656-JCC Document 77 Filed 08/27/20 Page 2 of 2




 1        DATED this 24th day of August 2020.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1656-JCC
     PAGE - 2
